Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claims 25 and 26, there is no antecedent for the “data sets” claimed.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6, 7, 8, 10, 11, 16, 17, 18, 20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (‘643).
Robbins et al discloses a downhole drilling characteristic measurement method and system for measuring a characteristic of drilling through the earth's subsurface (see col. 2, lines 42-63).   The system includes a downhole tool (see Fig. 8, col. 19, lines 11+) having an active measurement system (25a) including a receiver (R), a first transmitter (T), and a second transmitter(T), a controller (microprocessor, 150) in communication with the first transmitter and the second transmitter, the controller configured to control the first transmitter and the second transmitter to transmit a first transmitted signal from the first transmitter and a second transmitted signal from the second transmitter, where the receiver is arranged to receive a first received signal from the first transmitted signal and a second received signal from the second transmitted signal, and a processor (165) configured to determine a characteristic of drilling from the first received signal and the second received signal.
It is obvious to one of ordinary skill in the art that the pay zone boundaries read upon the claimed “characteristic of drilling” claimed in claim 24
Per claims 1 and 11, the additional claimed language of the drilling characteristic is obviously indicative of at least one of rate of penetration, a depth, a rotational velocity, an arc length and a tool face is met by claim 75 and col. 5, line 14.
Per claims 6 and 16, see Fig. 2A.
Per claims 7 and 17, see Fig. 8.
Per claims 8 and 18, see col. 10, lines 21-23.
Per claims 10 and 20, see col. 2, lines 46-63.
s 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (‘643), as applied to claims 1 and 11 above, and further in view of the PG-Publication to Wang (‘101).
	Per claims 9 and 19, Wang teaches (see paragraph 0053 and claim 6) logging-while-drilling tool embodiments where first and second transmitters transmit signals having different frequencies such that it would have been obvious to one of ordinary skill in the art to have modified Robbins et al to transmit signals from the two transmitters at different frequencies so as to be able to differentiate the two received signals.

Allowable Subject Matter
7.	Claims 21-23 are allowed.

Drawings
8.	The drawings were received on June 25, 2021.  These drawings are acceptable.

Response to Arguments
9.	Applicant's arguments filed June 25, 2021 have been fully considered but they are not persuasive. With respect to the independent claims, and more specifically the 35 USC 102 rejection, Applicants argue that the Robbins et al patent does not suggest that the depth and tool face measurements are determined from the first and second received signals.  The argument is not convincing since claim 64 of Robbins et al claims signals from a receiver array (first and second receivers) are used for measurement purposes.
With respect to the 35 USC 103 rejection, the argument is not convincing since Wang was not applied for a teaching of using first and second received signals, but rather for the teaching of transmitting signals from the two transmitters at different frequencies so as to be able to differentiate the two received signals.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl